IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                                       No. 04-70045                               August 15, 2007

                                                                              Charles R. Fulbruge III
                                                                                      Clerk
SCOTT LOUIS PANETTI,

                                                  Petitioner-Appellant,
v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent-Appellee.



                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:04-CV-042-SS


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before HIGGINBOTHAM, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       This case returns to us on remand from the Supreme Court of the United
States. The Supreme Court vacated our judgment and remanded the case for
further development of an evidentiary record and resolution of the petitioner’s
constitutional claim in the district court. Panetti v. Quarterman, 127 S. Ct. 2842
(2007). Accordingly, we remand the case to the District Court for the Western


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 04-70045

District of Texas for further proceedings consistent with the opinion of the
Supreme Court.




                                     2